Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21, are pending in this application.
DETAILED ACTION
Election/Restrictions

1.	The claims include both independent and distinct inventions, and patentably distinct compounds (or species) within each invention.  However, this application discloses and claims a plurality of patentably distinct inventions far too numerous to list individually.  Moreover, each of these inventions contains a plurality of patentably distinct compounds, also far too numerous to list individually.  For these reasons provided below, restriction to one of the following Groups is required under 35 U.S.C. 121, wherein a Group is a set of patentably distinct inventions of a broad statutory category (e.g. compounds, methods of use, methods of making, etc.):  
I.	Claims 1-19, drawn to compounds and composition, classifiable in classes 540, 544, and numerous subclasses.

II.	Claim 20, drawn to reducing effect of chemotherapy, classifiable in various classes and subclasses.

III.	Claim 21, drawn to all disorders relating to cellular proliferation, classifiable in various classes and subclasses.
Selection of a Species
2. 	A provisional election of a single compound is required including an exact definition of each substitution on the base molecule (Formula #), wherein a single member at each substituent group or moiety is selected.  For example, if a base molecule has a substituent group R1, wherein R1 is recited to be any one of H, OH, COOH, aryl, alkoxyl, halogen, amino, etc., then applicant must select a single substituent of R1, for example OH or aryl, and each subsequent variable position.
   
In the instant case, Applicant must elect one representative for each variable (substituent) in the formula, and the point of attachment of each elected substituent must be specified.  The elected substituents must be specific not generic as to define a species, and the species must be disclosed in the specification.  Part of the species corresponding to each 

Examination will then proceed on the elected species. Per MPEP 803.02, if the elected species is found unpatentable, the provisional election will be given effect and all other claimed species will be withdrawn from consideration. If the elected species is found allowable, the search will be expanded by the Examiner to other species and sub-generic compounds within the elected group until:

I.	A prior art is found.

II.	Compounds of the elected invention are found to lack unity of invention. 

III.	All the compounds of the elected group are searched “if the members are sufficiently few in numbers” or “to the extent necessary to determine patentability.”  “The prior art search will not be extended unnecessarily to cover all nonelected species.” MPEP 803.02.

In accordance with the decisions in In re Weber, 198 USPQ 328 (CCPA 1978) and In re Haas, 198 USPQ 334 (CCPA, 1978), it is improper for the Office to refuse to examine that which applicants regard as their invention, unless the subject matter lacks unity of invention. 

Rationale Establishing Patentable Distinctiveness Within Each Group

The Inventions Set listed above is directed to or involves the use or making of compounds, which are recognized in the art as being distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects, or reactive conditions. MPEP 806.04, MPEP 808.01.  Additionally, the level of skill in the art is not such that one invention would be obvious over any of the other inventions, i.e. they are patentable over each other.  Similar chemical structures are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly.  The presumption even for similar chemical structures though is not irrebutable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention.  Note that in accordance with the holdings of Application of Papesch, 50 CCPA 1084, 315 F.2d 381, 137 In re Lalu, 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure.  
	The above Group represents general areas wherein the inventions are independent and distinct, each from the other because of the following reasons:  

1.	The compounds of group I, are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are mutually exclusive because, compounds of group I, have materially different design (structures): R, R1-R7, Q, X, Z, n, y, each represents diverse chemical elements, such as H, alkyl, aryl, heteroaryl, cycloalkyl, heterocycloalkyl of any size, etc. Each of the listed examples is further substituted, many of which may further combine to form rings. It is not possible to ascertain the species from the claims.  But, several species are disclosed in claims 17-18, and applicant may select from them.  
	The inventions of groups I-III are distinct, each from the other because of the following reasons:
The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using the product (MPEP 806.05(h)).  In the instant case, the process for using the product as claimed can be practiced with other materially different products as demonstrated by the thousands of species in the claims, and 2) the products as claimed can be used in materially different process of using the products as demonstrated in groups II-III. 

Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
	The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Telephone Inquiry
Anna Shaojia, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
								/TAOFIQ A SOLOLA/                                                                                              Primary Examiner, Art Unit 1625                                                                                                          
March 24, 2022